          Case 1:15-cv-01015-RP Document 59 Filed 08/26/19 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


GENE VELA,                                       §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §
THE CITY OF AUSTIN TEXAS,                        §
SERGEANT ANDREW WESTBROOK,                       §                  1:15-CV-1015-RP
OFFICER ADRIEN CHOPIN, OFFICER                   §
LEONARDO CARDENAS, OFFICER                       §
JOSEPH POSWALK, OFFICER RYAN                     §
HANCOCK, OFFICER JOHN RICKER,                    §
DETECTIVE CHRISTOPHER VETRANO,                   §
and OFFICER CHRISTOPHER BARTSCH,                 §
                                                 §
              Defendants.                        §

                                     FINAL JUDGMENT

       On this date, the Court issued an order granting the defendants’ motion for summary

judgment. As nothing remains to resolve, the court renders Final Judgment pursuant to Federal Rule

of Civil Procedure 58.

       IT IS ORDERED that the case is CLOSED.

       IT IS ORDERED that that each party bear its own costs.

       SIGNED on August 26, 2019.




                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE
